Citation Nr: 0709202	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in September 2003.  During the appeal 
period, the RO has found that the veteran presented new and 
material evidence to reopen the claim, and denied it on the 
merits.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the Board will address this matter 
initially, and thus the issue has been phrased as noted on 
the title page.

Parenthetically, the Board notes that while the veteran has 
indicated that service connection was improperly severed in 
1976 due to a period of incarceration, the record reflects 
that service connection was severed based on the medical 
evidence completely unrelated to any incarceration.


FINDINGS OF FACT

1.  In October 1996, the RO declined to reopen a final claim 
for service connection for an acquired psychiatric disorder.  
The veteran was notified of the decision and his appellate 
rights in October 1996.  He did not appeal.

2.  Evidence received since the October 1996 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.

3.  An acquired psychiatric disorder did not have its onset 
during active service nor was a pre-existing disorder 
aggravated by service; there was no psychosis manifested to a 
compensable degree in service or within a presumptive period 
following service.

4.  A personality disorder is not a disability for which 
service connection can be granted.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying the veteran's 
request to reopen a claim for service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since the October 1996 rating decision 
is new and material; the requirements to reopen the claim of 
service connection for an acquired psychiatric disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  An acquired psychiatric disorder was not incurred as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
1112, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran filed 
this claim in January 2003.  He was notified of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate the claim by correspondence dated 
in May 2003.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is 
against the claim, any remaining questions as to the 
disability ratings and effective dates to be assigned are 
rendered moot.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

New and Material Evidence to Reopen Claim

Service connection for schizophrenic reaction was granted by 
the RO in a November 1973 rating decision.  The disability 
was rated as 100% disabling.  However, subsequent compelling 
medical evidence refuted the diagnosis of schizophrenic 
reaction, and in September 1974 the RO reduced the rating to 
0% and then severed service connection in an April 1975 
rating decision.  The veteran appealed.  In a February 1976 
decision, the Board denied restoration of service connection 
for a psychosis (schizophrenic reaction).  The Board decision 
was final when issued.  38 U.S.C.A. § 7104.  In September 
1996, the veteran attempted to reopen his claim of service 
connection for an acquired psychiatric disorder.  In an 
October 1996 rating decision, the RO declined to reopen the 
1976 Board decision.  The veteran was informed of the October 
1996 rating decision, and he did not file a notice of 
disagreement to initiate an appeal.  Under the circumstances, 
the Board finds that the October 1996 rating decision became 
final.  38 U.S.C.A. § 7105.
A request to reopen the veteran's claim was received in 
January 2003.  Applicable law provides that a claim, which is 
the subject of a prior final decision, may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the 1996 rating decision, additional medical evidence 
has become part of the record, including a January 2003 
statement from a VA physician.  This physician noted that 
service connection for schizophrenia had been overturned 
because the veteran had been rediagnosed as having a mood 
disorder instead.  The examiner noted that many individuals 
in the 70's and 80's had received the diagnosis of 
schizophrenia in error or because the eventual course of the 
disorder was not initially clear.  He further opined that the 
veteran was clearly not schizophrenic and clearly had a mood 
disorder currently.  He concluded that it was at least as 
likely as not that the psychotic symptoms in service were an 
early manifestation of his current mood disorder, which was 
chronic and relapsing since that time--even without evidence 
of substance abuse.  

Based on the 2003 physician's statement, the RO reopened the 
veteran's claim in its September 2003 rating decision.  Even 
though the RO reopened the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board finds that the aforementioned additional evidence 
submitted since the 1996 rating decision is new and material.  
The medical evidence submitted is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the unestablished fact of whether an acquired 
psychiatric disability was incurred in or aggravated by his 
active service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108.  
Thus, the Board will address the claim on the merits.

Service Connection - Factual Background

The veteran contends that he had psychiatric problems in 
service which marked the beginnings of his current 
psychiatric problems.  

Service medical records include the veteran's July 1971 
entrance examination report and March1973 separation 
examination report.  These records do not contain any 
complaints, findings, or diagnosis related to an acquired 
psychiatric disability.  Treatment records are replete with 
reference to heroin use and drug abuse.  In August 1972 the 
veteran admitted to regular use of heroin and was evaluated 
for heroin rehabilitation and detoxification.  The examiner 
observed that the addiction was secondary to his desire to be 
transferred from his unit because he felt he and others were 
being treated unfairly.  The examiner observed that he saw no 
evidence of a thinking disorder or any emotional distress, 
nor was he seen as a danger to himself or others.  The 
separation physical examination noted no mental disorders.

Slightly more than two months following his April 1973 
discharge from service, the veteran was hospitalized for 
approximately a week at Woonsocket Hospital in June 1973 for 
unusual behavior.  He reported that he had begun using heroin 
in service and that he had been arrested while stationed in 
Germany.  The diagnosis was psychotic reaction.  

He was referred to and hospitalized at a VA hospital from 
June to September 1973.  On admission, it was noted that the 
veteran had been wandering around town aimlessly.  Although 
he claimed he was not on drugs, VA staff reported many needle 
marks in of his both arms.  The diagnosis was drug 
dependence, anxiety and depressive neurosis, and ? latent 
schizophrenia.  It was stated in a November 1973 note that 
the June 1973 hospitalization was the result of a severe 
psychotic episode triggered by an overdose of THC.  After he 
was hospitalized and medications were stopped, he quickly 
returned to a non-psychotic normal personality.  The 
diagnosis was toxic chemopsychosis and drug dependency and 
abuse.  VA hospitalization for a few days in April/May 1974 
was for treatment of anxiety neurosis, personality disorder, 
explosive type, and drug abuse.  He was to be returned to the 
methadone program.  It was noted that the veteran had been in 
jail just prior to this admission.  The diagnosis was anxiety 
neurosis, explosive personality, drug abuse by history, 
allergy to Thorazine, by history.  

Records reflect that the RO began steps to explore whether or 
not service connection should be severed at this point.  To 
that end, the veteran's claim was reviewed by the chief of 
staff of the Brockton VA medical center.  In a December 1974 
statement, the doctor opined that there was no evidence of 
schizophrenia either active or latent.  

In May and June 1975, the veteran was hospitalized for 
anxiety neurosis in relevant part.  In October 1975, he was 
hospitalized for over a month for personality disorder, 
unspecified type, and tooth problems.  The veteran had 
requested admission for nervousness, confusion, and abuse of 
heroin and other drugs.  He was noted to have a chronic 
maladaptive life style.  He frequently returned from passes 
in an intoxicated state, though he adamantly denied alcohol 
consumption on these occasions.  It became apparent that the 
veteran's goal of having his pension reinstated and the 
staff's goal of changing his chronic maladaptive lifestyle 
were completely at odds, and he was discharged to his 
parents' home.  

Additional VA treatment and social work records date from the 
early 1990's.  The veteran reported that he needed to 
detoxify from heroin and cocaine in November 1993.  He stayed 
for three days and during that time he left without 
permission at least once.  The diagnoses included alcohol, 
cocaine, and heroin abuse.  

A VA general medical examination report dated in May 1994 
reflects a recent diagnosis of HIV.  

In a general mental health note dated in January 2003, the 
veteran's VA attending physician reported that the veteran 
expressed concern that his initial service connection for 
schizophrenia was overturned because it had been rediagnosed 
as mood disorder instead of schizophrenia.  The physician 
explained that many individuals with psychosis in the 1970's 
and 80's received the schizophrenia diagnosis in error or 
because the eventual course of the disorder was not initially 
clear.  He pointed out that many of these individuals have 
subsequently been rediagnosed as mood disorder with 
psychosis, either bipolar disorder or manic-depressive 
disorder.  He opined that the veteran was clearly not 
schizophrenic and clearly had a mood disorder currently.  He 
concluded that it was at least as likely as not that the 
psychotic symptoms in service were an early manifestation of 
his current mood disorder, which was chronic and relapsing 
since that time-even without evidence of substance abuse.  
The claims folder was not reviewed by this examiner in 
relation with this report.

VA treatment notes dated in 2003 reflect that the veteran was 
in psychotherapy for substance abuse relapse prevention.  

A report of a VA psychiatric examination dated in July 2003 
reflects that the examiner reviewed the claims folder and 
made a detailed review of the veteran's history.  The 
examiner was asked to clarify whether the veteran's current 
mental health problems were related to service.  The 
veteran's subjective complaint was feeling depressed since 
service.  He also reported that his personality had gotten 
him in trouble over the years, including with the police.  
The veteran was observed to be well-groomed, coherent, goal 
directed and free of delusions and hallucinations.  He was 
oriented but with a flat affect.  He described his mood as 
depressed.  He reported he had not abused drugs in nine 
months.  The diagnoses included alcohol, heroin and cocaine 
dependence in remission, relational problems, and major 
depression, recurrent.  Medical problems included HIV, 
Hepatitis C and hypertension.  The examiner opined that the 
veteran currently met the criteria for major depressive 
disorder.  The examiner did agree with the January 2003 
opinion of the other VA examiner that the veteran did not 
have schizophrenia.  However, the record did not suggest to 
this examiner that the current depressive disorder was 
service-connected.  The examiner noted the negative 
psychiatric findings at service separation as evidence 
against the theory.  Moreover, the examiner noted that there 
was no consistent evidence of depressive symptomatology to 
suggest a service-connected disability.  The examiner opined 
that the depressive symptoms were due to the HIV diagnosis.  

The veteran was afforded an additional VA psychiatric 
examination in May 2004 to determine the likelihood that any 
current psychiatric disorder is related to service.  The 
examiner reviewed the entire claims folder and noted the 
medical history as well as the history of the severance of 
service connection in detail.  The veteran's personal history 
was also discussed in detail.  Mental status examination 
showed the veteran to be alert, orient and well-groomed.  He 
did report hearing voices daily, like records in his head.  
He reported feelings of panic, guilt and remorse and some 
suicidal ideation at these times.  He described his mood as 
depressed and became angry when asked about his legal 
history.  The multi-axial diagnosis included Axis I: 
Polysubstance abuse, episodic; Major depressive disorder, 
recurrent; History of generalized anxiety disorder.  Axis II: 
personality disorder not otherwise specified.  Axis III: HIV, 
hepatitis C, hypertension and chronic back pain.  Axis IV: 
problems related to social environment, and economic 
problems.  Axis V: Global assessment of functioning: 60 last 
year, 5 current.  

The examiner specified that there was no evidence of a 
psychotic disorder or mood disorder in service.  He observed 
that the record established that the problems in service were 
due to heroin use.  The examiner noted the August 1972 
evaluation in service that showed no thought or emotional 
disorder.  The examiner also noted that the veteran appeared 
to have a psychotic episode in 1973 with odd behavior when he 
went to Woonsocket Hospital and then the Brockton VA.  It was 
noted that the diagnosis of schizophrenia was initially 
entertained and cleared while he was at the VA.  The examiner 
noted also that the veteran became better when taken off 
medications, and that the doctors attributed his symptoms to 
drug use.  The examiner also noted that it was significant 
that the MMPI done at that time pointed towards personality 
disorder and impulse control rather than psychotic or mood 
disorder.  The examiner noted that the admissions prior to 
1990 show that the main problem was substance abuse.  The 
examiner noted no thought or mood disorder in the treatment 
records dated in the 1990's and again noted primarily 
substance abuse.  The first notes related to depression, as 
noted by the VA physician in 2004, were dated after 2000.  

The 2004 VA examiner noted the veteran currently met the 
criteria for anxiety disorder and depressive disorder.  There 
was evidence consistent with personality disorder in service.  
He noted the post service maladaptive behavior reference in 
1975 as an explanation for the behaviors up to that point.  
The veteran continued to show this behavior, as the examiner 
noted that he was upset when asked about his legal problems 
in 2004.  

The examiner summed up that the evidence did not substantiate 
the presence of a mental disorder during service or as a 
result of service.  It was considered less likely than not 
that the condition for which the veteran was initially 
service-connected was the accurate diagnosis.  It was 
considered more likely than not that the current presentation 
of the veteran was the result of medical and mental 
conditions, which developed after the military service.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including psychosis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

Congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§ 3.303(c) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran contends that he acquired a psychiatric disorder 
as a result of service.  The evidence of record clearly shows 
that the veteran has been diagnosed with a variety of 
psychiatric disorders after service; however, the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  
While it is certainly undisputed that the veteran used heroin 
in service, there is no persuasive evidence that the veteran 
suffered from psychiatric disorder in service.  Again, while 
the service record is replete with reference to illicit drug 
use, the veteran's separation physical examination report 
shows no psychiatric disorder and no complaints of such a 
disorder.  

The Board observes that the first evidence of post service 
findings of a mental health problem was in 1973, when the 
veteran was seen at Woonsocket Hospital and VA for odd 
behavior within months of separation from service.  However, 
the disorder was ultimately found to be related to substance 
abuse, as noted in the July 1973 hospital summary which shows 
drug dependence.  Additional hospital reports within that 
time period, and the opinion of the Brockton VA chief of 
staff, when viewed in conjunction with one another, compel a 
conclusion that the veteran's mental health problems were 
manifestations of substance abuse.  The 1975 hospitalization 
report reflecting that the veteran presented in an 
intoxicated stated and that his personality cleared and 
became normal after the drugs were out of his system is 
supportive of this conclusion.  The Board also notes that 
treating sources at the time indicated that the veteran was 
not intent on changing his maladaptive behaviors but rather 
sought to get his VA pension back.  

As noted previously, service connection may be granted on a 
presumptive basis if one of the enumerated disabilities 
listed in 38 C.F.R. § 3.309 is diagnosed to a compensable 
degree with in the prescribed period of time.  Since a 
psychosis was ultimately not diagnosed within a year of the 
veteran's separation from service, a link between any such 
psychosis and service may not be presumed.  

The Board must assess the value of the various opinions of 
record.  In doing so, the Board notes that an opinion by a 
medical professional is not conclusive, and is not entitled 
to absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the preponderance of the evidence, 
including the July 2003 and May 2004 VA examination reports, 
persuasively shows that the veteran did not have 
schizophrenia in the years following service.  Hence, there 
must be persuasive medical evidence linking a current 
acquired psychiatric to service.

Although the VA examiner in January 2003 opined that the 
veteran's current mood disorder was misdiagnosed as 
schizophrenia in 1973, the most persuasive medical evidence 
shows that the veteran did not have a mood disorder until 
many years after service.  On this point, the Board finds the 
May 2004 opinion to be the most persuasive evidence.  The 
report is well-supported, consistent with the record, and 
based on an exhaustive and accurate review of the medical 
record as well as an interview with the veteran.  The Board 
also finds the May 2004 opinion to be of greater probative 
weight that the January 2003 report because the January 2003 
report does not reflect the same review of the veteran's 
history or claims folder.  The Board also finds the January 
2003 report less persuasive because it is couched in terms of 
generalities, indicating that the veteran is essentially part 
of a class of misdiagnosed veterans, without citation to 
actual instances in his treatment history.  By contrast, the 
May 2004 report is thorough and contains a detailed list of 
supporting documentation for its conclusions.  The Board also 
notes that the May 2004 report is consistent with the July 
2003 opinion.  For these reasons, the Board finds the January 
2003 opinion to be of less probative weight than the 
aforementioned consensus of opinions against the claim.  

For the same reasons, the Board finds that there has been no 
continuity of symptomatology since service for the currently 
diagnosed generalized anxiety disorder.  The examiner in 2004 
chronicles the lack of diagnosis of anything other than 
substance abuse into the 1990's.  Moreover, inasmuch as there 
is a personality disorder, this is not a disease or 
disability as defined by VA regulation.  

The Board has also considered the veteran's statements that 
there was a relationship between current psychiatric disorder 
and service.  However, he is not competent as a lay person to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinions provided by the aforementioned VA 
physician in May 2004 after weighing all of the probative 
evidence.  Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  In denying the veteran's claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  
Hence, the appeal is denied.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


